          Case 3:20-cv-02731-VC Document 224 Filed 05/21/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        ORDER RE DOMESTIC VIOLENCE
          v.

  DAVID JENNINGS, et al.,
                 Defendants.



       Recently the Court deferred consideration bail applications submitted on May 14, 2020
by Asif Masoom Qazi, Dikshat Dikshat, and Ernesto Rodriguez Magana. The reason is that the
Court did not receive sufficient assurance that each of these men would be unlikely to commit
acts of violence against women if released. For example, Mr. Qazi was apparently arrested for
domestic battery, yet it appears that his bail application may be contemplating that he will be
released to his alleged victim. Mr. Dikshat was convicted of stalking, but the parties did not
provide details regarding that incident. Mr. Rodriguez was convicted of spousal battery and was
later convicted of violating a protective order, yet his bail application contemplates that he would
live with a female “friend.” During this public health crisis, incidents of domestic violence have
increased sharply. See “Surge In Domestic Violence Cases In San Francisco Since COVID-19
Stay Home Order,” CBS News (Apr. 11, 2020), available at
https://sanfrancisco.cbslocal.com/2020/04/11/coronavirus-surge-in-domestic-violence-cases-in-
san-francisco-since-covid-19-stay-at-home-order/. Accordingly, for any detainee whose criminal
history raises concerns regarding this issue, the Court will deny the bail application absent a
         Case 3:20-cv-02731-VC Document 224 Filed 05/21/20 Page 2 of 2




detailed and forthright disclosure about the issue, and absent information that would give the
Court confidence that it will not happen again. This is true even for detainees who were ordered
released on bond by an Immigration Judge, because this Court cannot be sure that the
Immigration Judge adequately considered the issue. For the three applicants mentioned in this
order, class counsel may make a supplemental filing, to which the defendants may respond
within 2 working days.
       IT IS SO ORDERED.

Dated: May 21, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
